.
'

           Case 7:19-mj-04035-MRG Document 1 Filed 04/25/19 Page 1 of 2
    --
    Approved by:        1?~
                   David Presley
                                   1
                                   <~




                   Special Assistant United States Attorney

    Before :       THE HONORABLE MARTIN R. GOLDBERG
                   United States Magistrate Judge                           ~ ~
                                                                            "' J
                                                                              \.•··,
                   Southern District of New York
                                                                      l'·   c.,,KC) _, )
                                               -1-'t\ .   MAG : :;
    UNITED STATES OF AMERICA
                                                 -·        MISDEMEANOR
                                                           COMPLAINT

                 -v -                                      Violation of
                                                           NYSPL 155 . 25

    GUY BUONOCORE

                                                           COUNTY OF OFFENSE:
                 Defendant                                 ORANGE

                                                   -x


    SOUTHERN DISTRICT OF NEW YORK , ss .:

    Anthony Luciano , being duly sworn , deposes and says that he
    is a Police Officer , assigned to the Department of Veterans
    Affairs Police Service , Montrose Veterans Administration
    Hospital , Montrose , New York , which is located in the
    Southern District of New York , and charges as follows :

                                COUNT ONE

         On or about February 6 , 2019 at the Montrose VA ,
    Montrose , New York , within the special maritime and
    territorial jurisdiction of the United States , in the
    Southern District of New York , GUY J . BUONOCORE , the
    defendant , unlawfully , knowingly and willfully stole
    property of another to wit , the defendant stole a DeWalt
    toolbox worth approximately $30.00 .

               (New York State Penal Law , Section 155 . 25)

    The basis for the deponent ' s knowledge and for the
    foregoing charges are , in part , as follows :
       Case 7:19-mj-04035-MRG Document 1 Filed 04/25/19 Page 2 of 2



1.  I am a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Administration Hospital , Montrose , New York, which is
located in the Southern District of New York .

2 . On or about 3 : 20 p . m. on February 6 , 2019 , Richard
Witherspoon reported that his toolbox was in the EMS Closet
at 7 : S0a . m. but missing on 3 : 20 p . m. Officer Luciano was
assigned the case to investigate.
3 . Officer Luciano was able to access SSTV system. He
reviewed the relevant footage of the time in question and
observed, Guy Buonocore , the defendant .
4.  On February 27 , 2019 , Officer Luciano interviewed the
defendant. After being advised of his rights , the defendant
admitted that he took the item just for the feeling of the
risk that came with taking the item .


WHEREFORE, deponent prays                            defendant be
imprisoned or bailed , as




                        Court Liaison

Sworn t    before me this
25 th day of April , 2019




HONORABLE MARTIN R. GO
United States Magistra e
Southern District of N~--~,
